                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                      )
                                                 )
                               Plaintiff,        )
                                                 )
                        v.                       )
                                                 )            No. 3:18-CR-147-TAV-HBG
                                                 )
  GUY R. JENKINS, III,                           )
                                                 )
                               Defendant.        )


                                MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28

  U.S.C. § 636(b) for disposition or report and recommendation as may be appropriate. This case

  is before the Court on Defendant Guy Jenkins’s Unopposed Motion to Continue Due Date of

  Pretrial Motions and Trial Date [Doc. 863], filed on April 3, 2020. Defendant Jenkins asks the

  Court to continue the May 12, 2020 trial date, as well as the motion and plea deadlines, to give

  counsel additional time to investigate the case, prepare and file pretrial motions, complete

  negotiations, and prepare the case for trial. The motion relates that counsel has had difficulty

  communicating with the Defendant, due to restrictions relating to the COVID-19 pandemic. The

  motion states that the Government does not object to the requested continuance. Defense

  counsel filed an ex parte affidavit [Doc. 867] further explaining the need for a continuance. The

  parties have conferred with Chambers and agreed on a new trial date of August 4, 2020.

         The Court finds the Defendant’s motion to continue the trial and other deadlines to be

  unopposed by the Government and well-taken. The Court also finds that the ends of justice

  served by granting a continuance outweigh the interest of the Defendant and the public in a




Case 3:18-cr-00147-TAV-HBG Document 869 Filed 04/23/20 Page 1 of 3 PageID #: 7679
  speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges Defendant Jenkins

  and twenty-eight named codefendants with conspiring to possess methamphetamine with intent

  to distribute between January 1, 2016, through October 2, 2018 (Count One). Defendant Jenkins

  is also charged with a substantive count of possessing methamphetamine with intent to deliver on

  April 2, 2018 (Count Nine). The Court substituted [Doc. 812] Attorney Jonathan Cave to

  represent Defendant Jenkins on February 6, 2020. Based on the representations of counsel in the

  motion and affidavit, the Court finds that defense counsel needs additional time to investigate the

  facts of the case, evaluate the need for pretrial motions, and prepare the case for trial. The Court

  also finds that counsel needs more time to confer with the Defendant. Thus, the Court finds that

  trial preparations cannot be completed by the May 12 trial date or in less than three months. The

  Court finds that without a continuance, defense counsel would not have the reasonable time

  necessary to prepare for trial, despite counsel’s exercise of due diligence. See 18 U.S.C. §

  3161(h)(7)(B)(iv).

         The Defendant’s unopposed motion [Doc. 863] to continue the trial and other pretrial

  deadlines is GRANTED, and the trial is reset to August 4, 2020. The Court finds that all the

  time between the filing of the motions for a continuance on April 3, 2020, and the new trial date

  of August 4, 2020, is fully excludable time under the Speedy Trial Act for the reasons set forth

  herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). The Court set a new schedule in this case,

  as follows: The deadline for filing pretrial motions is extended to May 22, 2020. Responses to

  pretrial motions are due on or before June 5, 2020.           The deadline for concluding plea

  negotiations and providing reciprocal discovery is extended to July 6, 2020. The parties are to

  appear before the undersigned for a final pretrial conference on July 20, 2020, at 10:30 a.m.

  This date shall also be the new deadline for filing motions in limine. Requests for special jury



                                                   2

Case 3:18-cr-00147-TAV-HBG Document 869 Filed 04/23/20 Page 2 of 3 PageID #: 7680
  instructions shall be filed no later than July 24, 2020, and must be supported by citations to

  authority pursuant to Local Rule 7.4.

         Accordingly, it is ORDERED as follows:

                 (1) Defendant Guy Jenkins’s Unopposed Motion to Continue Due
                 Date of Pretrial Motions and Trial Date [Doc. 863] is GRANTED;

                 (2) The trial of this matter is reset to commence on August 4,
                 2020, at 9:00 a.m., before the Honorable Thomas A. Varlan,
                 United States District Judge;

                 (3) All time between the filing of the motion on April 3, 2020,
                 and the new trial date of August 4, 2020, is fully excludable time
                 under the Speedy Trial Act for the reasons set forth herein;

                 (4) The deadline for filing pretrial motions is extended to May 22,
                 2020. Responses to pretrial motions are due on or before June 6,
                 2020;

                 (5) The deadline for concluding plea negotiations and providing
                 reciprocal discovery is extended to July 6, 2020;

                 (6) The parties are to appear before the undersigned for a final
                 pretrial conference on July 20, 2020, at 10:30 a.m. This date is
                 also the deadline for filing motions in limine; and

                 (7) Requests for special jury instructions with appropriate citations
                 shall be filed on or before July 24, 2020.

         IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge




                                                  3

Case 3:18-cr-00147-TAV-HBG Document 869 Filed 04/23/20 Page 3 of 3 PageID #: 7681
